 

SECOND AMENDMENT TO AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

This SECOND Amendment to AMENDED AND RESTATED Employment Agreement (this
“Amendment”) is made and entered as of this 25th day of July, 2016, (the
“Amendment Effective Date”) by and between InspireMD, Inc., a Delaware
corporation (the “Company”), and Craig Shore (the “Executive”) for purposes of
amending that certain Amended and Restated Employment Agreement dated as of May
5, 2014, as amended on January 5, 2015, by and between the Company and the
Executive (the “Agreement”). Terms used in this Amendment with initial capital
letters that are not otherwise defined herein shall have the meanings ascribed
to such terms in the Agreement.

 

WHEREAS, Section 7.5 of the Agreement provides that the parties to the Agreement
may amend the Agreement in a writing signed by the parties; and

 

WHEREAS, the parties hereto desire to amend the Agreement in certain respects.

 

NOW THEREFORE, pursuant to Section 7.5 of the Agreement, and for good and
valuable consideration, the sufficiency of which is hereby acknowledged, the
Company and the Executive agree as follows:

 

1. Section 1.3 of the Agreement is hereby amended as of the Amendment Effective
Date by deleting said section in its entirety and substituting in lieu thereof
the following new Section 1.3:

 

1.3 Term of Employment. The term of this Agreement shall continue until 11:59
p.m. Eastern Time on April 20, 2020 (the “Initial Term”) unless sooner
terminated or extended as provided hereunder. This Agreement shall automatically
renew for additional one-year periods on April 21, 2020 and on each and every
April 21st thereafter (each such extension, the “Renewal Term”) unless either
party gives the other party written notice of its or his election not to extend
such employment at least six months prior to the next April 21st renewal date.
Further, if a Change in Control occurs when less than two full years remain in
the Initial Term or during any Renewal Term, this Agreement shall automatically
be extended for two years only from the Change in Control Date and thereafter
shall terminate on the second anniversary of the Change in Control Date in
accordance with its terms. The Initial Term, together with any Renewal Term or
extension as a result of a Change in Control, are collectively referred to
herein as the “Term.” In the event that the Executive continues to be employed
by the Company after the Term, unless otherwise agreed by the parties in
writing, such continued employment shall be on an at-will, month-to-month basis
upon terms agreed upon at such time without regard to the terms and conditions
of this Agreement (except as expressly provided herein) and this Agreement shall
be deemed terminated at the end of the Term, regardless of whether such
employment continues at-will, other than Articles VI and VII, plus specified
provisions of Articles IV and V to the extent they relate to termination of
employment after expiration of the Term, which shall survive the termination or
expiration of this Agreement for any reason.

 

2. Section 2.2 of the Agreement is hereby amended as of the Amendment Effective
Date by deleting said section in its entirety and substituting in lieu thereof
the following new Section 2.2:

 

2.2 Base Salary.

 

(a) The Executive shall be paid a base salary of no less than US$20,833.33 per
month (US$250,000 on an annualized basis) while he is employed by the Company
during the Term; provided, however, that nothing shall prohibit the Company, to
the extent permitted by law, from reducing the base salary as part of an overall
cost reduction program that affects all senior executives of the Company Group
and does not disproportionately affect the Executive, so long as such reductions
do not reduce the base salary to a rate that is less than 90% of the minimum
base salary amount set forth above (or, if the minimum base salary amount has
been increased during the Term, 90% of such increased amount). The Executive’s
base salary shall be reviewed annually by the Chief Executive Officer for
increase (but not decrease, except as permitted above) as part of the Company’s
annual compensation review.

 

 

 

 

(b) As the Executive is employed by the Company in a senior managerial position
involving a fiduciary relationship between the Executive and the Company, the
Work and Rest Law (5711-1951), and any other law amending or replacing such law,
shall not apply to the Executive or to his employment with the Company, and the
Executive shall not be entitled to any compensation in respect of such law. The
Executive acknowledges that the compensation set for him under this Agreement
includes compensation that would otherwise be due to the Executive pursuant to
such law.

 

(c) Subject to Sections 3.3 and 3.5 below, the base salary shall be
comprehensive and all-inclusive in that it shall be deemed to represent the
Executive’s entire compensation for his employment and work under this
Agreement, including those social benefits which can be embodied under law in
his base salary, except where it is otherwise specifically set forth in this
Agreement.

 

3. Section 2.3 of the Agreement is hereby amended as of the Amendment Effective
Date by deleting said section in its entirety and substituting in lieu thereof
the following new Section 2.3:

 

2.3 Bonus or other Incentive Compensation. During the Term, the Executive shall
be eligible to receive annual bonus compensation in an amount equal to 60% of
his then-base salary (the “Annual Bonus”) upon the achievement of reasonable
target objectives and performance goals as may be determined by the Board in
consultation with the Executive (the “Goals”). The Executive shall be eligible
to receive 100% of the Annual Bonus if he achieves 100% of the Goals. If the
Executive achieves less than 100%, then the Executive shall be eligible to
receive the corresponding percentage of the Annual Bonus. In the event the
Executive’s actual performance exceeds the Goals, the Board may, in its sole
discretion, pay the Executive bonus compensation of more than 100% of the Annual
Bonus. In each case, the Annual Bonus shall be payable in accordance with the
Company’s annual bonus plan (the “Bonus Plan”). Amounts payable under the Bonus
Plan shall be determined by the Board and shall be payable following such fiscal
year and no later than two and one-half months after the end of such fiscal
year. The Executive’s Annual Bonus shall be reviewed annually by the Chief
Executive Officer for increase in the amount of the percentage of his then-base
salary (but not decrease), as part of the Company’s annual compensation review.
In addition to the Annual Bonus, the Executive shall be eligible to receive such
additional bonus or incentive compensation as the Board may establish from time
to time in its sole discretion. Any bonus or incentive compensation under this
Section 2.3, the Bonus Plan or otherwise is referred to herein as “Incentive
Compensation.” Stock-based compensation shall not be considered Incentive
Compensation under the terms of this Agreement unless the parties expressly
agree otherwise in writing. The payment of any Incentive Compensation shall be
subject to all federal, state and withholding taxes, social security deductions
and other general taxes and any other withholding obligations required by
applicable law. Payment of Incentive Compensation with respect to a particular
calendar year during the Term does not guarantee the award or payment of
Incentive Compensation in any subsequent calendar year.

 

2

 

 

 

4. Article II of the Agreement is hereby amended by adding the following new
Sections 2.5 and 2.6 to the end of Article II:

 

2.5 Equity Grants. On or within ten (10) business days of July 25, 2016 (the
“Date of Grant”), the Executive shall receive, subject to Board approval and
provided that the Executive is employed by the Company on the Date of Grant, a
grant of equity awards with respect to an aggregate number of shares of the
Company’s common stock equal to 1% of the Company’s outstanding common stock and
common stock issuable upon the conversion of the Company’s outstanding Series B
Convertible Preferred Stock on the Date of Grant, 50% of which shall be granted
as restricted stock and 50% of which shall be granted as nonqualified stock
options (collectively, the “Equity Grants”). The Equity Grants shall be, in each
case, subject to the terms and conditions of the InspireMD, Inc. 2013 Long-Term
Incentive Plan (the “2013 LTIP”), together with the 2013 Employee Stock
Incentive Plan (the “2013 Israeli Appendix”), which is a sub-plan to the 2013
LTIP (collectively, the 2013 LTIP and the 2013 Israeli Appendix being referred
to herein as, the “Incentive Plan”), and a restricted stock award agreement and
nonqualified stock option agreement (as applicable), which terms shall include,
without limitation, (i) for the nonqualified stock option, an exercise price
equal to the Fair Market Value (as defined in the Incentive Plan) of the
Company’s common stock on the Date of Grant; and (ii) vesting of one-third of
each award on the first, second, and third anniversary of the Date of Grant.

 

2.6 One-Time Bonus. The Company shall pay to the Executive a one-time lump-sum
cash bonus in an amount equal to US$50,000, less applicable taxes and
withholdings, payable on or before September 1, 2016.

 

5. Section 4.6 of the Agreement is hereby amended as of the Amendment Effective
Date by deleting said section in its entirety and substituting in lieu thereof
the following new Section 4.6:

 

4.6 Termination by the Executive. The Executive may terminate his employment at
any time during or after the Term by delivering to the Company a Notice of
Termination 30 days in advance of the date of termination (a “Voluntary
Termination”). The Executive may also terminate his employment for Good Reason
(a “Good Reason Termination”) by delivering a Notice of Termination to the
Company 30 days in advance of the date of termination; provided, however, that
the Executive agrees not to terminate his employment for Good Reason until the
Executive has given the Company (or a successor in interest in a Change in
Control) at least 30 days’ in which to cure the circumstances set forth in the
Notice of Termination constituting Good Reason and if such circumstances are not
cured by the 30th day, the Executive’s employment shall terminate on such date.
If the circumstances constituting Good Reason are remedied within the cure
period to the reasonable satisfaction of the Executive, such event shall no
longer constitute Good Reason for purposes of this Agreement and the Executive
shall thereafter have no further right hereunder to terminate his employment for
Good Reason as a result of such event. Unless the Executive provides written
notification of an event described in the definition of Good Reason within 90
days after the Executive has actual knowledge of the occurrence of any such
event, the Executive shall be deemed to have consented thereto and such event
shall no longer constitute Good Reason for purposes of this Agreement. For
purposes of this Agreement, neither a Voluntary Termination nor a Good Reason
Termination shall include a termination of the Executive’s employment by reason
of death. Neither a Voluntary Termination nor a Good Reason Termination shall be
considered a breach or other violation of this Agreement.

 

6. Section 5.1 of the Agreement is hereby amended by deleting said section in
its entirety and substituting in lieu thereof the following new Section 5.1:

 

3

 

 

5.1 Death; Disability; Resignation for Good Reason; Termination without Cause.
If at any time during the Term the Executive’s employment with the Company is
terminated pursuant to Section 4.2, 4.3, 4.4 or a Good Reason Termination in
Section 4.6, in addition to any amounts the Executive is entitled to receive
under the Policy pursuant to Section 3.5, the Executive shall be entitled to the
payment and benefits set forth below only. If at any time after the Term the
Executive’s employment with the Company is terminated pursuant to Section 4.2,
4.3, 4.4, or a Good Reason Termination in Section 4.6, in addition to any
amounts the Executive is entitled to receive under the Policy pursuant to
Section 3.5, the Executive shall be entitled to the payment and benefits set
forth in (a), (b) and the specified provisions of (c) only.

 

(a) any unpaid base salary and accrued unpaid vacation then owing through the
date of termination or Incentive Compensation that is as of such date actually
earned or owing under Article II, but not yet paid to the Executive, which
amounts shall be paid to the Executive on the next regularly scheduled Company
payroll date following the date of termination or earlier if required by
applicable law; provided, however, that the Executive shall be entitled to
receive the pro rata amount of any Bonus Plan Incentive Compensation for the
fiscal year of his termination of employment (based on the number of business
days he was actually employed by the Company during the fiscal year in which the
termination of employment occurs and based on the percentage of the Goals
actually achieved by the Executive as described in Section 2.3) that he would
have received had his employment not been terminated during such year. Nothing
in the foregoing sentence is intended to give the Executive greater rights to
such Incentive Compensation than a pro rata portion of what he would ordinarily
be entitled to under the Bonus Plan Incentive Compensation that would have been
applicable to him had his employment not been terminated (based on the
percentage of the Goals actually achieved by the Executive as described in
Section 2.3), it being understood that the Executive’s termination of employment
shall not be used to disqualify the Executive from or make him ineligible for a
pro rata portion of the Bonus Plan Incentive Compensation to which he would
otherwise have been entitled (based on the percentage of the Goals actually
achieved by the Executive as described in Section 2.3). The pro rata portion of
Bonus Plan Incentive Compensation shall, subject to Section 7.16, be paid at the
time such Incentive Compensation is paid to senior executives of the Company
(“Severance Bonus Payment Date”) but in no event later than two and one-half
months after the end of such fiscal year.

 

(b) a one-time lump sum severance payment in an amount equal to the sum of (i)
100% of the Executive’s Base Amount and (ii) the cost to the Company of
providing the automobile to the Executive, as provided in Section 3.9, for the
12 months immediately preceding the date of termination. The lump sum severance
payment shall be paid on the Company’s first payroll date after the Executive’s
signing the release described in Section 5.4 and the expiration of any
applicable revocation period, subject, in the case of termination other than as
a result of the Executive’s death, to Section 7.16; provided, however, that in
the event that the time period for return of the release and expiration of the
applicable revocation period begins in one taxable year and ends in a second
taxable year, such payment shall not be made until the second taxable year if
necessary to comply with Section 409A of the Code.

 

(c) to the fullest extent permitted by the Company’s then-current benefit plans,
continuation of health, dental, vision and life insurance coverage, (but not
pension, retirement, profit-sharing, severance or similar compensatory
benefits), for the Executive and the Executive’s eligible dependents
substantially similar to coverage they were receiving or which they were
entitled to immediately prior to the termination of the Executive’s employment
for the lesser of 12 months after termination or until the Executive secures
coverage from new employment. The period of COBRA health care continuation
coverage provided under Section 4980B of the Code shall run concurrently with
the foregoing 12-month period. In order to receive such benefits, the Executive
or his eligible dependents must continue to make any required co-payments,
deductibles, premium sharing or other cost-splitting arrangements the Executive
was otherwise paying immediately prior to the date of termination and nothing
herein shall require the Company to be responsible for such items. If the
Executive is a “specified employee” under Section 409A, the full cost of the
continuation or provision of employee group welfare benefits (other than medical
or dental benefits) shall be paid by the Executive until the earliest to occur
of (i) the Executive’s death or (ii) the first day of the seventh month
following the Executive’s termination of employment, and such cost shall be
reimbursed by the Company to, or on behalf of, the Executive in a lump sum cash
payment on the earlier to occur of the Executive’s death or the first day of the
seventh month following the Executive’s termination of employment, except that,
as provided above, the Executive shall not receive reimbursement for any
required co-payments, deductibles, premium sharing or other cost-splitting
arrangements the Executive was otherwise paying immediately prior to the date of
termination.

 

4

 

 

(d) reimbursement of reasonable, documented outplacement expenses actually
incurred by the Executive and directly related to the termination of the
Executive’s employment with the Company, provided that (i) such expenses are
incurred within the taxable year of the Executive’s termination of employment;
(ii) the aggregate amount of reimbursement available for such outplacement
expenses shall be $30,000; and (iii) reimbursement of such expenses shall be
made by the Company within 10 business days after it receives documentation of
such expenses from the Executive, provided that no reimbursements shall be made
after the end of the taxable year following the taxable year in which the
Executive’s employment with the Company ended.

 

(e) All stock options, stock appreciation rights or similar stock-based rights
granted to the Executive shall vest in full and become immediately exercisable,
any risk of forfeiture included in restricted or other stock grants previously
made to the Executive shall immediately lapse, and all vested stock options
granted to the Executive under the Plans, including such stock options that
become vested pursuant to this Section 5.1(e), shall remain exercisable until
the earlier of (i) two years from the date of termination or (ii) the latest
date that each stock option would otherwise expire pursuant to the terms of the
applicable award agreement had the Executive’s employment with the Company not
terminated. The extension of the exercise period set forth in this Section
5.1(e) shall occur notwithstanding any provision in the Plans or any related
award agreements that provide for a lesser vesting or shorter period for
exercise upon termination by the Company without Cause or Good Reason
Termination; provided, however, and for the avoidance of doubt, nothing in this
Agreement shall be construed as or imply that this Agreement does or can grant
greater rights than are allowed under the terms and conditions of the Plans.

 

Any payments by the Company under Section 5.1(b) above pursuant to a termination
under Section 4.2 or 4.3 shall be reduced by any payments received by the
Executive pursuant to any of the Company’s employee welfare benefit plans
providing for payments in the event of death or Disability to the extent such
reduction is permitted by, and does not trigger an impermissible change in time
or form of payment under, Section 409A of the Code.

 

7. Section 5.3 of the Agreement is hereby deleted in its entirety.

 

8. The definition of “Good Reason” set forth in Exhibit A of the Agreement is
hereby amended by deleting said definition in its entirety and substituting in
lieu thereof the following new definition:

 

5

 

 

 

“Good Reason” shall mean the occurrence of any of the following without the
written consent of the Executive: (i) any duties, functions or responsibilities
are assigned to the Executive that are materially inconsistent with the
Executive’s duties, functions or responsibilities with the Company or the
Subsidiary as contemplated or permitted by Section 1.1; (ii) material diminution
in the Executive’s duties; (iii) the base salary of the Executive is materially
reduced, unless a reduction in accordance with Section 2.2; (iv) there is a
material adverse change or termination of the Executive’s right to participate,
on a basis substantially consistent with practices applicable to senior
executives of the Company generally, in any bonus, incentive, profit-sharing,
stock option, stock purchase, stock appreciation, restricted stock,
discretionary pay or similar policy, plan, program or arrangement of the
Company, or any material adverse failure to provide the compensation and
benefits contemplated by Sections 2.3, 2.4 and Article III, except where
necessary to avoid the imposition of any additional tax under Section 409A of
the Code; (v) there is a material termination or denial of the Executive’s
right, on a basis substantially consistent with practices applicable generally
to senior executives of the Company, to participate in and receive service
credit for benefits as provided under, all life, accident, medical payment,
health and disability insurance, retirement, pension, salary continuation,
expense reimbursement and other employee and perquisite policies, plans,
programs and arrangements that generally are made available to senior executives
of the Company, except for any arrangements that the Board adopts for select
senior executives to compensate them for special or extenuating circumstances or
as needed to comply with applicable law or as necessary to avoid the imposition
of any additional tax under Section 409A; (vi) any material breach by the
Company of its representations under Section 7.7(b), or the guaranty by
Subsidiary on the signature page of the Agreement; (vii) relocation of the
Executive’s principal place of employment to a place that increases his one-way
commute by more than fifty (50) miles as compared to the Executive’s
then-current principal place of employment immediately prior to such relocation;
or (viii) the purchaser of the Company’s assets or common stock in a Change in
Control or the surviving entity of a Change in Control does not offer the
Executive a Comparable Offer of Employment. The Executive shall not have “Good
Reason” for purposes of (viii) of this definition, if the Executive receives a
Comparable Offer of Employment, but refuses to accept such offer.

 

9. Except as expressly amended by this Amendment, the Agreement shall continue
in full force and effect in accordance with the provisions thereof.

 

10. In the event of a conflict between the Agreement and this Amendment, this
Amendment shall govern.

 

* * * * * * * * * *

[Remainder of Page Intentionally Left Blank

Signature Page Follows.]

 

6

 

 

IN WITNESS WHEREOF, the parties have executed this Second Amendment to Amended
and Restated Employment Agreement as of the Amendment Effective Date.

 

  THE COMPANY:       INSPIREMD, INC.         By: /s/ James J. Barry   Name:
James J. Barry   Title: President and Chief Executive Officer         EXECUTIVE:
        /s/ Craig Shore   Craig Shore

 

 

 

 

 

